Citation Nr: 1546702	
Decision Date: 11/04/15    Archive Date: 11/10/15

DOCKET NO.  14-14 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C.S. De Leo







INTRODUCTION

The Veteran served on active duty from March 1969 to January 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Board has reviewed both the Veteran's physical claims file and the Veteran's files on the Virtual VA and Veteran's Benefits Management System (VBMS) electronic file systems, to ensure a total review of the evidence.


FINDING OF FACT

The Veteran likely has bilateral hearing loss that is attributable to his active military service.


CONCLUSION OF LAW

The Veteran has bilateral hearing loss that is the result of disease or injury incurred during active military service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The Board has considered whether further development and notice under the Veterans Claims Assistance Act of 2000 (VCAA) or other law should be undertaken.  However, given the results favorable to the Veteran, further development under the VCAA or other law would not result in a more favorable outcome or be of assistance to this inquiry.

In the decision below, the Board grants the claim of service connection for bilateral hearing loss.  The RO will be responsible for addressing any notice defect with respect to the rating and effective date elements when effectuating the award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

II.  Analysis

Service Connection for Bilateral Hearing Loss

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires: (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of an injury or disease; and (3) evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  If an organic disease of the nervous system, such as sensorineural hearing loss, becomes manifest to a degree of 10 percent or more during the one-year period following a Veteran's separation from qualifying service, the condition may be presumed to have been incurred in service, notwithstanding that there is no in-service record of the disorder.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).

For the purposes of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014).  It has been established that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a medical relationship between the Veteran's in-service exposure to loud noise and current disability.  See Hensley v. Brown, 5 Vet. App. 155 (1993).  The Board notes that the directives in Hensley are consistent with 38 C.F.R. § 3.303(d).

While medical evidence is generally required to establish a medical diagnosis or to address other medical questions, lay statements may serve to support claims by substantiating the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay evidence is potentially competent to establish the presence of disability even where not corroborated by contemporaneous medical evidence); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (in some cases, lay evidence will be competent and credible evidence of etiology).  

Here, the Veteran contends that he experiences hearing loss that is attributable to noise exposure during service.  VA audiology examination reports dated in May 2012 and February 2014 shows a current hearing loss disability for VA purposes, as well.  38 C.F.R. § 3.385.  The Veteran's Armed Forces Of The United States Report Of Transfer Or Discharge (DD Form 214) indicates that his military occupational specialty was combat engineer, and he has stated on multiple occasions that he was exposed to noise during service in the Republic of Vietnam.  Specifically, he reported that he was exposed to concussion grenades that exploded only a few feet away from him.  Additionally, in an April 2014 rating decision, the RO conceded noise exposure in-service for participation in combat and also granted service connection for tinnitus.  Thus, in-service exposure to acoustic trauma is conceded.

Relevant evidence consists of the Veteran's service treatment records.  The Veteran also underwent VA examination in May 2012 and February 2014.  Review of the Veteran's service treatment records reflects that he reported ear, nose, and throat trouble on his entrance examination conducted in March 1969 and received a normal clinical evaluation of his ears.  His separation medical examination conducted in December 1971, also reflects normal hearing.  He again received a normal clinical evaluation of his ears.  

Report of the VA examinations conducted in May 2012 and February 2014 reflects the VA examiner diagnosed the Veteran with bilateral sensorineural hearing loss but opined that the hearing loss was not related to service.  In so finding, the May 2012 VA examiner pointed only to the normal enlistment and separation audiograms conducted in-service.

The Veteran's service treatment records are silent for any complaints of hearing loss.  Pertinent evidence of record reflects that the Veteran reported having been exposed to acoustic trauma in service and having experienced a decrease in hearing acuity that began in the 1970s during service in the Republic of Vietnam.  See March 2012 Statement; January 2012 VA Form 21-4138.  Post-service medical evidence concerning this issue consists solely of the May 2012 and February 2014 VA audiology examinations, at which time the examiner noted that the Veteran presented with bilateral hearing loss.  Upon most recent examination, the February 2014 VA examiner (who also conducted the May 2012 VA examination) opined that it is less likely than not that the Veteran's hearing loss was caused by or a result of military noise exposure, citing to medical literature from the Institute of Medicine (2005), which provides that "based on current knowledge of cochlear physiology there is insufficient scientific evidence for delayed-onset of hearing loss secondary to military noise exposure.  Hearing loss should occur at the time of the exposure."  Importantly, the Board notes that the symptoms of hearing loss as recounted in the literature cited by the VA examiner do appear to be similar to the symptomatology reported by the Veteran.  Specifically, that "hearing loss should occur at the time of exposure."  In fact, the Veteran stated that "in North Vietnam [he] was exposed to many concussion grenades exploding only a few feet from [him].  [He] fired over 5,000 rounds in training and in combat on the raid.  After returning [from] Viet Nam it was a couple of months before [he] could begin to hear normally."  See January 2012 VA Form 21-4138; March 2012 Statement.  Based on the foregoing, the Board finds that this opinion is not probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

As noted above, the competent medical evidence has established that the Veteran carries a current diagnosis of bilateral hearing loss.  The Board acknowledges that in the May 2012 and February 2014 VA examination reports, the examiner stated that he found it less likely than not that the Veteran's hearing loss was etiologically linked to military service.  However, the Board finds that these medical opinions did not give due consideration to the Veteran's competent account of the onset of symptoms in service and their continuity thereafter, particularly in light of the fact that lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau, 492 F.3d at 1377 n.4.  The general principle that acoustic trauma may lead to auditory impairment is commonly known and, therefore, the Veteran's claim that his hearing loss is related to in-service acoustic trauma has some tendency to make a nexus more likely than it would be without such an assertion.  The examiner provided no reason for rejecting the Veteran's lay history, instead merely citing to medical literature concerning common occurrences of hearing loss.  

Consequently, and given that the Veteran is diagnosed with hearing loss and that he has credibly reported that the symptoms of hearing loss began in service and have continued to the present, the Board finds that it is as likely as not that the Veteran's currently diagnosed hearing loss is traceable to military service.  With resolution of reasonable doubt in the Veteran's favor, service connection for hearing loss is warranted.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


